Mr. Presiding Justice Barnes delivered the opinion of the court. 4. Building and construction contracts, § 103*—when evidence sufficient to show waiver of architect’s certificate as final. In an action on a building contract, evidence held sufficient to show waiver of an architect’s certificate as a final certificate. 5. Building and construction contracts, § 103*—when evidence insufficient to impeach final certificate. In an action on a building contract, evidence held insufficient to show fraud or mistake which would impeach a final certificate issued by the architect. 6. Building and construction contracts, § 65*—what constitutes a final certificate. A final certificate issued by an architect is one which is issued after a job is done and whiclj. finally determines the rights of the parties as to money and disputes. 7. Set-off and recoupment, § 40*—when evidence insufficient to sustain plea of set-off. In an action on a building contract to recover a balance alleged to be due after the issuance of a final certificate and in which defendant filed a plea of set-off for alleged defects in construction, evidence held insufficient to sustain a plea of set-off.